Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,3,5,9 are rejected under 35 U.S.C. 103 as being unpatentable over Shaske (2021/0175833) in view of Lee et al (2018/0354108).

Shaske discloses drive unit attached to mobile entity, drive unit comprising motor (240), first detector congaed to detect speed information (hall sensor s) and controller to perform pwm control for motor, controller further congaed to control duty cycle of a pwm signal in accordance with speed information detected by first detector, see paragraphs 21-24.  Shaske et al lacks disclose vehicle.  Lee et al discloses vehicle, see paragraph 147.  It would have been obvious to one of ordinary skill in the art to combine the drive unit of Shaske with vehicle of Lee et al for improved control. With respect to second detector being current sensor, Shaske disclose (270) current sensor and increasing duty cycle with increase of speed is disclosed by Shaske, see paragraph 21-24 and motor driver is disclosed in paragraphs 21-24 of Shaske. 


  Allowable Subject Matter
Claims 4,6,7,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Prior art does not disclose selectively executing  first mode and second mode , performing control in increasing or reducing duty cycle  in accordance with vehicle speed , controlling performing control of making duty cycle constant regardless of vehicle speed in second mode ,  third detector to detect temperature of motor ,  and correct duty cycle in accordance with temperature  of motor detected , fourth detector to detect weight of object put on mobile entity , and correct duty cycle in accordance with weight  and correction value input device operated by user wherein control to correct duty cycle in accordance with operating amount of correction value input device . 


Prior art CNH107294463 discloses current and speed sensor and vehicle and duty cycle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana   can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846